PER CURIAM.
We affirm appellant’s adjudications and sentences in these two consolidated appeals presented under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), but remand for the trial court to enter a written order which specifies the conditions of probation appellant was found to have violated in lower court case number 502008CF009036A. See Turner v. State, 84 So.3d 389 (Fla. 4th DCA 2012); Petrie v. State, 980 So.2d 1209 (Fla. 4th DCA 2008). Appellant need not be present.

*798
Affirmed but remanded with instructions.

DAMOORGIAN, C.J., CIKLIN and FORST, JJ., concur.